Citation Nr: 0837840	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating than 0 
percent prior to December 5, 2006, and 10 percent for the 
period beginning on December 5, 2006, for service-connected 
right knee disability of status post partial medial 
meniscectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from May 1983 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, which granted service connection and assigned 
initial noncompensable (0 percent) ratings for each 
disability, effective August 2005.  Following the veteran's 
disagreement with the initial ratings assigned by the 
decision, a March 2007 rating decision allowed a compensable 
rating of 10 percent for the urethral stricture, effective 
retroactively to August 2005, and also allowed a 10 percent 
rating for the right knee disability, effective December 5, 
2006.  The veteran continued to seek higher initial ratings 
by perfecting his appeal of both determinations.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

The September 2005 rating decision also denied service 
connection for bilateral polyarthralgia of the hands and 
recurrent prostatitis, from which the veteran also perfected 
an appeal.  See 38 C.F.R. § 20.200 (2008).  In an April 2008 
statement (VA Form 21-4138), however, he withdrew his appeal 
of those determinations.  Thus, those issues are not before 
the Board, and will not be addressed in the decision below.  
See 38 C.F.R. § 20.204 (2008).

The veteran appeared at a Travel Board hearing in August 2008 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The undersigned held the record of the hearing 
open so that the veteran could submit additional evidence, 
which he in fact submitted and for which he waived initial RO 
review and consideration.  In light of the his waiver, the 
Board may properly consider the evidence in this decision.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  For the period of initial rating appeal prior to November 
21, 2007, the veteran's right knee disability manifested 
partial medial meniscectomy, degenerative joint disease, with 
noncompensable limitation of motion due to pain; with no 
subluxation or lateral instability.

2.  For the period of initial rating appeal from November 21, 
2007, the veteran's right knee disability has manifested 
generalized effusion, painful motion, and pain on walking; 
with no instability or subluxation. 

3.  For the period of initial rating appeal prior to January 
1, 2008, the veteran's urethral stricture manifested with 
daytime voiding interval of between one and two hours and 
awakening to void no more than two times a night.  The 
wearing of absorbent pads was not manifested.

4.  For the period of initial rating appeal since January 1, 
2008, the veteran's urethral stricture has required 
intermittent or continuous catheterization; and has not 
manifested daytime voiding interval of less than one hour, 
awakening to void at least five times per night, or the 
wearing of absorbent pads.


CONCLUSIONS OF LAW

1.  For the period of initial rating appeal prior to November 
21, 2007, the criteria for a 10 percent initial disability 
rating for service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (2008).

2.  For the period of initial rating appeal from November 21, 
2007, the criteria for a 20 percent initial disability rating 
for service-connected right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2008).

3.  The requirements are met for an initial evaluation of 20 
percent, and no higher, for urethral stricture for the period 
prior to January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a 
(2008).

4.  For the period beginning on January 1, 2008, the 
requirements are met for an initial evaluation of 30 percent, 
but no higher, for urethral stricture.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.115a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim, what evidence VA will seek to provide, and what 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
a notice letter in October 2006 advised the veteran regarding 
ratings and effective dates.  As service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether the October 2006 or May 
2008 VA notice met the Vazquez-Flores standard.

This appeal arises from disagreement with the initial ratings 
following the grant of service connection for the right knee 
disability and urethral stricture.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that VA has also fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination.  In Fenderson v. West, 
12 Vet. App. 119, 126 (1999), it was held that, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Arthritis is generally rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.  Further, if the limitation of motion 
of the joint involved is noncompensable, a rating of 10 
percent is applicable.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Initial Rating of Right Knee Disability

Historically, the veteran injured his knee in the early 1990s 
during his career active service.  The July 2005 VA general 
examination report notes his treatment included a partial 
meniscectomy in January 2005.  As noted earlier, the RO 
assigned under Diagnostic Code 5259 an initial zero percent 
(i.e., noncompensable) rating from August 1, 2005 (first day 
after service separation), then granted a staged initial 
rating of 10 percent for the right knee disability, effective 
from December 5, 2006.  The veteran disagreed with the 
initial ratings assigned. 

After a review of the evidence, the Board finds that, for the 
period of initial rating appeal prior to November 21, 2007, 
the veteran's right knee disability manifested partial medial 
meniscectomy, degenerative joint disease, with noncompensable 
limitation of motion due to pain; with no subluxation or 
lateral instability.  The veteran underwent a partial medical 
meniscectomy in service in January 2005, and the first day 
after service separation was August 1, 2005.  Such symptoms 
more nearly approximate the criteria for a 10 percent initial 
disability rating under Diagnostic Code 5259, which addresses 
symptomatic removal of dislocated semilunar cartilage, and 
provides for a 10 percent rating.  See 38 C.F.R. § 4.71a.  

At the July 2005 VA general examination, the veteran told the 
examiner that his right knee was stiff in the morning or 
following prolonged sitting for more than an hour; he had not 
experienced any real flare-ups; he could walk and run without 
difficulty; and he no longer experienced subluxation, any 
dislocation, loss of endurance, heat, swelling, or redness of 
the knee.

Physical examination in July 2005 recorded ROM as full at 0 
to 140 degrees, without any discomfort or difficulty.  See 
38 C.F.R. § 4.71a, Plate II.  There was no abnormal motion 
with 0 to 30 degrees of flexion with valgus or varus stress 
on the medial or collateral ligaments.  Anterior and 
posterior drawer signs were negative, as was McMurray's.  
There was no medial or lateral joint line tenderness or any 
popliteal masses.  Repetitive motion revealed no additional 
limitation.  The examiner rendered a diagnosis of status 
post-partial meniscectomy with no current residuals.  The 
July 2005 right knee x-ray report notes the x-rays showed two 
5 mm focal radiopacities in the lateral compartment, which 
the radiologist read as possible loose bodies.  The findings 
on examination revealed no instability or subluxation of the 
right knee.

In his October 2006 Notice of Disagreement, the veteran 
asserted the VA examiner must have misunderstood him, as he 
in fact experienced much difficulty when walking, especially 
prolonged walking, and the right knee in fact buckled, gave 
out, and locked on him.  These episodes occurred about three 
to four times a day during approximately 8 to 10 days a 
month.  The veteran's brother and a co-worker noted they had 
observed the veteran's right knee appear to buckle, and the 
veteran go down from pain in the right knee.  

At a subsequent VA examination in December 2006, the veteran 
reported intermittent pain, unpredictable locking sensation 
and instability, and swelling, especially after running, and 
that he experienced flare-ups twice a month, and they lasted 
one to two days and caused increased stiffness.  The veteran 
noted that the treatment consisted of occasional Advil, and 
his right knee did not impact his ability to do his job or 
his activities of daily living, and he did not use any 
assistive devices.  Physical examination in December 2006 
revealed full ROM of 0 to 140 degrees, with pain at the end 
of extension, and tenderness along the medial joint line.  
The examiner noted there was no additional LOM from 
repetitive use, but found that there was crepitus.  The knee 
was stable to Lachman stress and drawer tests, as well as 
varus and valgus stress.  McMurray's test was normal.  An x-
ray was interpreted as having shown a suspicious small 
intraarticular osteochondral fragment.  The examiner rendered 
a diagnosis of a ligamentous injury treated surgically as 
noted in the past.

The December 2006 right knee x-ray findings are essentially 
consistent with those of the July 2005 x-ray.  The right knee 
manifested active symptomatology at the December 2006 
examination, as shown by the examiner's notation of end-
extension pain and tenderness alone the medial joint line.  
In light of the veteran's past partial meniscectomy (January 
2005), his credible complaints of knee stiffness and flare-
ups of knee symptoms with use, such clinical finding of 
active symptoms on examination in December 2006 tend to 
confirm the veteran's earlier right knee complaints and 
report of symptoms.  The December 2006 VA examination 
findings tend to corroborate the veteran's and other lay 
descriptions of right knee symptoms since the day after 
service separation on August 1, 2005 consistent with 
symptomatic removal of dislocated semilunar cartilage, as 
contemplated by a 10 percent rating under Diagnostic Code 
5259.  

At the personal hearing in August 2008, the veteran testified 
that his right knee symptoms had grown worse since 2006, as 
his pain was constant, he experienced morning swelling, as 
well as buckling.  He sometimes used a personally purchased 
knee brace as self-treatment.  He estimated the bucking as 
occurring on average about three to four times a week.  The 
veteran's wife testified that, although the veteran denied 
hurting, she observed him walk with a limp, and that the 
right knee was often swollen when he returned home from work 
and had to elevate the knee-even on weekends.  See 
Transcript, pp. 1-10.  For these reasons, the Board finds 
that, for the period of initial rating appeal prior to 
November 21, 2007, the criteria for a 10 percent initial 
disability rating for service-connected right knee disability 
have been met. 

The Board finds the evidence does not show a higher rating 
was met or approximated for the period prior to November 21, 
2007.  For this period, although the veteran asserted locking 
sensation and pain, there was no medical evidence of 
dislocated cartilage or effusion into the joint.  Thus, the 
10 percent rating under Diagnostic Code 5259 reasonably 
compensated the veteran for his functional loss due to pain 
and tenderness during this period.  38 C.F.R. § 4.71a. 

The Board further finds that, for the period of initial 
rating appeal from November 21, 2007, the veteran's right 
knee disability has manifested generalized effusion, painful 
motion, and pain on walking, which more nearly approximates 
the criteria for a 20 percent disability rating under 
Diagnostic Code 5258.  Diagnostic Code 5258 provides a 20 
percent rating for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a.

Physical therapy and treatment records of the Army medical 
facility where the veteran received treatment essentially 
confirm most of his symptoms.  These records, beginning in 
October 2007, note the veteran's report of pain localized in 
the right knee.  Particularly noteworthy is an entry of 
November 21, 2007, where the examiner noted examination of 
the veteran's right knee revealed swelling, generalized 
effusion, pain on motion, and tenderness observed on 
ambulation.  An x-ray was interpreted as showing right knee 
effusion.  Although the examiner's findings did not include 
frequent locking, the clinical findings on examination of 
effusion into the joint, as confirmed by x-ray, shows the 
right knee to more nearly approximate the 20 percent rating 
for dislocated similunar cartilage that causes those 
symptoms, as of the date of that entry (November 21, 2007).  
38 C.F.R. §§ 4.3, 47.  

The Army records show the veteran's right knee disability 
continued to manifest as above at his December 2007 visit as 
well.  In March 2008, an examiner noted medial joint line 
compression pain.  March 21, 2007 x-ray  examination report 
noted a finding of mild multicompartment degenerative joint 
disease, and possible disuse osteoporosis.

The Board further finds that a disability rating in excess of 
20 percent is not warranted for the period from November 21, 
2007.  A 20 percent rating for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint is the maximum schedular rating provided under 
Diagnostic Code 5258.  Considering limitation of motion, 
including due to arthritis, and considering limitation of 
motion due to pain, the Board finds the evidence does not 
show a higher rating than 20 percent to have been met or 
approximated under any potentially applicable rating 
criteria.  

The evidence shows no findings of LOM on examination, with 
pain noted only at the end of range of motion testing.  Pain 
may be considered to limit motion only at the point it 
actually sets in.  The evidence does not show for the period 
of claim from November 21, 2007 flexion of the right leg 
limited to 15 degrees (rated 30 percent disabling under 
Diagnostic Code 5260); or extension of the right leg limited 
to 20 degrees (rated 30 percent disabling under Diagnostic 
Code 5261); or flexion of the leg limited to 30 degrees 
(rated 20 percent disabling) with extension of the leg 
limited to 15 degrees (rated 20 percent disabling).  

In addition, there is no clinical evidence of lateral 
instability or subluxation that would warrant a separate 
disability rating under Diagnostic Code 5257.  In light of 
the absence of competent medical evidence of instability or 
subluxation, there is no factual basis for a separate rating 
under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.

As already noted, there is evidence of pain on motion but no 
probative medical evidence of LOM.  As a result, the 
veteran's rating for arthritis would not exceed 10 percent in 
any event, as there is no evidence of LOM on flexion to 30 
degrees or less, or on extension to 15 degrees or more.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  The 
Board is mindful that under certain circumstances separate 
ratings are in order for different symptomatology of a 
disorder.  See VAOPGCPREC 23-97 (separate ratings for 
arthritis and instability are appropriate where indicated by 
clinical findings).  This is not the case, however, where the 
assigned Diagnostic Codes are 5258, 5259 and 5260 or 5261.  
The VA General Counsel has also interpreted that semilunar 
cartilage-related symptomatology is generally involved with 
LOM symptomatology.  See VAOPGCPREC 9-98.  Thus, an allowance 
of separate ratings under those rating codes would violate 
the proscription of pyramiding.  See 38 C.F.R. § 4.20.  As a 
result, be it under Diagnostic Code 5259 or 5003-5260/5261, 
the right knee disability does not warrant separate or higher 
ratings than those assigned.  38 C.F.R. § 4.7.

Initial Rating of Urethral Stricture

Genitourinary disorders usually manifest as renal or voiding 
dysfunctions, infections, or a combination of those.  Thus, 
they are rated on that basis.  Only the predominant 
dysfunction is rated.  See 38 C.F.R. § 4.115a.

The examination reports and the veteran's testimony show the 
primary manifestation of his genitourinary disorder to be 
urinary frequency and obstructed voiding.  For urinary 
frequency, ratings are based on voiding intervals.  A 20 
percent evaluation may be assigned when the daytime voiding 
interval is between one and two hours; or, there is awakening 
to void three to four times per night. When the daytime 
voiding interval is between two and three hours; or, 
awakening to void two times per night, a 10 percent 
evaluation may be assigned.  Id.

The initial July 2005 examination report noted the veteran's 
in-service treatment and procedures to relieve his 
strictures.  He reported to the VA examiner that he had not 
experienced any infections or needed any catheterizations, 
and he had no real problems at the time of the examination.  
His primary residual was a minimally reduced urine stream, 
and that was the diagnosis at the 2005 examination.  In light 
of these findings, the September 2005 rating decision 
assigned an initial noncompensable rating.

As was the case with his initial right knee rating, the 
veteran asserted in his Notice of Disagreement that he had to 
urinate within 30 minutes of drinking something, and he had 
to keep going every 15 to 30 minutes until his bladder was 
completely empty.  He also asserted that he had to get up 
four or five times a night to urinate.  The RO arranged 
another examination.

The November 2006 examination report notes the veteran told 
the examiner he had to bear down to force out his urine, he 
urinated five to six times during the day and he got up twice 
during the night to urinate.  He denied any significant 
incontinence, though he had an occasional minimal leak, he 
did not wear a pad in his underwear.  He did not report any 
confirmed urinary tract infections.  Physical examination 
revealed no abnormalities.

Affording all benefit of the doubt to the veteran, see 
38 C.F.R. § 4.3, the Board finds the November 2006 
examination report shows the veteran's symptoms to have more 
nearly approximated a 20 percent rating.  The Board notes he 
told the examiner he awoke twice during the night to urinate, 
which warrants a 10 percent rating.  38 C.F.R. § 4.115a.  The 
Board further notes, however, that he reported having to 
urinate five to six times a day.  The rating criteria do not 
specify whether daytime consists of an 8-hour workday or a 
12-hour day is the model by which the criteria are applied.  
Even if the latter, however, six times a day appear to 
approximate a daytime voiding interval of one to two hours, 
which approximates the 20 percent rating for urinary 
frequency.  38 C.F.R. §§ 4.3, 4.7, 4.115a.  In light of the 
fact the March 2007 rating decision allowed the compensable 
10 percent rating retroactively to August 2005, the Board 
also allows the higher rating retroactively to August 2005.

The probative evidence does not show a rating higher than 20 
percent was met or approximated for urinary frequency for the 
period prior to January 1, 2008, as daytime voiding intervals 
were not less than one hour and awakening at night to urinate 
did not exceed four times a night.

The treatment records of the veteran's private physician note 
his recurrent procedures to relieve his chronic urethral 
strictures, beginning in January 2008.  The Board finds these 
records show the veteran's disorder to meet or approximate 
obstructed voiding, that is urinary retention that requires 
intermittent or continuing catheterization.  This warrants an 
evaluation of 30 percent.  38 C.F.R. § 4.115a.

At the hearing, the veteran noted he had to urinate 8 to 10 
times a day and three times during the night.  Transcript, p. 
12.  The Board finds the daytime voiding interval noted by 
the veteran falls short of less than one hour and obviously 
less than five times during the night, either of which would 
warrant an evaluation of 40 percent for urine frequency.  The 
Board further finds that at no time during the appeal period 
has the veteran's urethral structure approximated a rating 
higher than 30 percent for voiding dysfunction.

All compensable ratings for voiding dysfunction require the 
wearing of absorbent materials which must be changed daily.  
38 C.F.R. § 4.115a.  In this case, there is no competent 
evidence that the veteran is required to wear absorbent 
materials for his urinary frequency and minimal leakage.  He 
has specifically denied the wearing of such materials, and 
there is no evidence a doctor or other medical professional 
has ever recommended the use of such materials.  As result, 
there is no factual basis for a 40 percent, or higher, rating 
under those criteria.  38 C.F.R. § 4.7.

In reaching this decision the Board considered the doctrine 
of reasonable doubt and accorded it to the veteran where 
appropriate under the evidence.  Otherwise, as the 
preponderance of the evidence is against the veteran's claims 
for higher ratings, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  Further, the Board has also allowed a staged rating 
where indicated by the evidence.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the 


severity of these disabilities.  In the absence of such 
factors, the Board finds that the requirements for referral 
for consideration of an extraschedular evaluation for the 
veteran's service-connected disabilities under the provisions 
of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

A higher initial disability rating of 10 percent for a right 
knee disability, for the initial rating period prior to 
November 21, 2007, is granted.

A higher initial disability rating of 20 percent for a right 
knee disability, for the initial rating period from November 
21, 2007, is granted.

A higher initial rating of 20 percent for urethral stricture, 
for the initial rating period prior to January 1, 2008, is 
granted.

A higher initial rating of 30 percent for urethral stricture, 
for the initial rating period from January 1, 2008, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


